Citation Nr: 1137361	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  05-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004.  He previously had periods of Active Duty for Training (ADT) as a member of the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for bilateral hearing loss, tinnitus, left knee disability and low back disability, and also granted service connection for leishmaneisis but assigned an initial noncompensable disability rating.  

The Veteran's Notice of Disagreement (NOD) expressed disagreement with all the issues cited above, but his Substantive Appeal was limited to the issues of service connection for bilateral hearing loss, tinnitus and low back disability.  The other issues raised in the NOD are accordingly not before the Board.  See 38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal). 

During the course of the appeal the RO granted service connection for low back disability and tinnitus.  Accordingly, the only issue remaining before the Board is entitlement to service connection for bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the compensation level assigned to the disability. )
  
In his Substantive Appeal the Veteran requested a hearing before a Member of the Board by videoconference from the RO, but prior to the scheduled hearing he withdrew his request in writing and asked that the Board review his claim based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).

Finally, review of the record shows the Veteran submitted an NOD in regard to a March 2010 RO rating decision that assigned a 20 percent initial evaluation for the service-connected low back disability.  The RO issued a Statement of the Case, but the Veteran did not thereafter submit a Substantive Appeal, so that issue is not before the Board.  See 38 C.F.R. § 20.200 (2011).


FINDING OF FACT

The Veteran's bilateral hearing loss disability existed prior to active service and did not increase in severity during service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although complete notification was not provided to the Veteran prior to issuance of the rating decision on appeal, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA on several occasions during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.




Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  8 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. 155, 163.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) from the period January-May 1967 show no indication of hearing loss.  Audiometric results on induction and separation show identical findings of no impairment at any frequency, and in the self-reported Report of Medical History in May 1967 the Veteran specifically denied history of hearing loss.

Treatment records associated with the Veteran's service in the National Guard prior to his mobilization in March 2003 include a number of documents showing the onset of hearing loss.  A September 1986 enlistment physical examination showed audiometric scores lower than those recorded in 1967 although no current hearing loss was diagnosed.  A subsequent September 1988 physical examination report showed decreased hearing acuity since the last examination, although again no current hearing disorder was diagnosed.  Thereafter, a September 1992 Report of Medical Examination documented current high-frequency right ear hearing loss.  In January 1995 the Veteran executed a self-reported Report of Medical Examination in which he endorsed a history of hearing loss secondary to his civilian occupation as millwright; the corresponding Report of Medical Examination included audiometric scores documenting bilateral hearing loss.  Audiometric scores in March 1997 were grossly consistent with the scores recorded in January 1995.  A March 2002 Report of Medical Examination included audiometric scores showing bilateral hearing loss.  

STRs relating to active service from March 2003 to April 2004 include a December 2003 hearing evaluation performed soon after the Veteran's return from Iraq and showing an impression of moderate-to-severe mid-to-high frequency sensorineural hearing loss (SNHL) and mild right low frequency hearing loss.  The Veteran had reportedly been working around loud industrial noises for the past 30 years but had been wearing hearing protection most of the time.  In an accompanying clinical note, the Veteran endorsed having worked around "a lot of noise" in civilian life, albeit with hearing protection, and denied weapons exposure while in Iraq.  
  
The Veteran presented to the VA clinic in April 2004 to establish entitlement to care.  During history and physical (H&P) examination he reported hearing loss since December 2003.

The Veteran had a VA audiological evaluation in July 2004, performed by an examiner who reviewed the claims file and noted the December 2003 in-service hearing evaluation cited above.  (Of note, the National Guard treatment records cited above had not been associated with the claims file at the time of this examination.)  The Veteran reported decreased hearing since July 2003 and stated he had been exposed to loud noises in a paper company for 30 years, but with hearing protection.  During service in Iraq the Veteran was construction foreman in an engineering unit and was exposed to loud noise, sometimes without hearing protection, as well as noise associated with mortars and rocket-propelled grenades (RPGs) and helicopters.  He stated he had been issued hearing aids at Fort Benning in February 2004 but had not received previous medical treatment involving the ears.  The examiner performed audiometric evaluation and diagnosed mild-to-severe SNHL in the right ear and mild-to-severe high frequency SNHL in the left ear.  The examiner stated that the Veteran's pattern of hearing loss appeared to be noise-induced, but in the absence of any documentation prior to December 2003 it was impossible to determine whether the hearing loss was etiologically related to service.

The Veteran had a VA audiological assessment in January 2005 in which he reported combat-related noise exposure and stated that when currently working in an industrial setting he wore hearing protection.  Audiometric testing showed mild-sloping-to-severe SNHL in the right ear and normal-sloping to-severe SNHL in the left ear; there was no opinion as to the etiology of the hearing loss.

The Veteran had a VA audiological evaluation in October 2008 by an examiner who reviewed the claims file, including the National Guard examination reports.  The Veteran reported military noise exposure significant for bombs and construction noise, with hearing protection used; the Veteran also reported civilian noise exposure consisting of 34 years around heavy machinery, again with hearing protection used.  He denied any significant recreational noise exposure.  Audiometric testing resulted in diagnosis of mild-sloping-to-profound-then-recovering-to-severe SNHL in the right ear and normal-sloping-to-mild-to-severe SNHL in the left ear.  The examiner compared the Veteran's hearing tests in 2002 (prior to deployment to Iraq) and in December 2003 (upon redeployment from Iraq) and noted that the hearing had remained relatively unchanged, with no standard threshold shift in either ear.  Accordingly, it was not likely that military noise exposure had aggravated the preexisting hearing loss in either ear.

The Veteran's most recent VA audiological evaluation was performed in October 2010, again by an examiner who reviewed the claims file.  The Veteran reported military noise exposure in the form of improvised explosive devices (IEDs), mortars and gunfire.  He also reported having worked as a millwright for 36 years and having hunted recreationally many years ago.  The Veteran denied family history of hearing loss or ear disease.  Audiometric testing resulted in a diagnosis of bilateral SNHL.  The examiner provided no opinion in regard to the etiology of the hearing disability.

On review of the evidence above, the Board finds the Veteran has shown diagnosed bilateral hearing loss disability within the criteria of 38 C.F.R. § 3.385.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The RO has conceded that the Veteran was subjected to incoming fire as a posttraumatic stress disorder (PTSD)-related stressor, so combat-related acoustic trauma is demonstrated by the record.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a causal relationship between such disability and service.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The claimant must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).

The Veteran demonstrably had a hearing loss disability during service that continued after discharge from service.  However, neither direct service connection under 38 C.F.R. § 3.304 nor presumptive service connection  under 38 C.F.R. § 3.309(a) is applicable in this case because the Veteran clearly and unmistakably had a hearing loss disability prior to March 2003, as conclusively documented in the National Guard examinations cited above.  In addition, a VA examiner reviewed the audiological evaluations before and after service and determined the disability had not increased in severity during service.  This opinion was based on review of all available evidence and is not contravened by any other medical opinion of record.  Accordingly, there is clear and unmistakable evidence bilateral hearing loss existed prior to service and was not aggravated by service.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical examiners and providers.

As noted above, the Veteran has asserted to VA medical examiners that his hearing loss began during service, in July or December 2003.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's assertion of hearing loss having begun in 2003 is not credible because it is inconsistent with the National Guard examinations of record, which clearly document hearing loss beginning in the 1980s; his account is also internally inconsistent with his own report in January 1995 of history of hearing loss secondary to his civilian occupation.  

In sum, the Board has found on review of the medical and lay evidence of record that the Veteran clearly and unmistakably had a hearing loss disability that existed prior to active service and did not increase in severity during service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss disability is denied.
 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


